 COOPER TIRE & RUBBER COCooper Tire &Rubber CompanyandDennis Smithand JamesM. Oats. Case 26-CA-3509August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND BROWNOn May 20, 1970, Trial Examiner Sidney J. Barbanissued his Decision in the above-entitled case, findingthat the Respondent had engaged in and was engagingin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe Trial Examiner's Decision. The Trial Examineralso found that the Respondent had not engagedin certain other alleged unfair labor practices andrecommended dismissal of those allegations. There-after, Respondent filed exceptions to the Trial Examin-er'sDecision and a supporting brief, the GeneralCounsel filed cross-exceptions and a supporting briefand Respondent filed an answering brief to the GeneralCounsel's cross-exceptions.'Pursuant to the provision of Section 3(b) of theAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thattheRespondent, Cooper Tire & Rubber Company,'Respondent has also requested oral argument before the BoardSince it appears that the record and the briefs adequately present thepositions of the parties,the request is hereby denied'The Respondent's exceptions are principally directed to the credibilityfindings of the Trial Examiner It is the Board's established policy notto overrule a Trial Examiner's resolutions with respect to credibilityunless the clear preponderance of all the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d362 (C A 3)We find insufficient basisfor disturbing the Trial Examiner's credibility findings in this case233Texarkana, Arkansas, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at Texarkana, Arkansas, on February 24 and 25,1970, upon allegations in the complaint issued December4, 1969, as amended at the hearing (based upon a chargefiled on October 27, 1969), alleging that the above-namedRespondent engaged in conduct in violation of Section8(a)(1) and (3) of the Act by the promulgation, maintenance,and enforcement of a certain rule prohibiting the distributionof handbills in Respondent's plant, by interrogating employ-ees about signing a certain petition, and by suspendingDennis Smith and James M. Oats from work for fourdays for their activities in connection with that petition.Respondent's answer, as amended, admits allegations ofthe complaint sufficient to support the assertion of jurisdic-tion under current standards of the Board, and to supporta finding that United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, Local No 752, hereincalled the Union, is a labor organization within the meaningof the Act. The answer denies the commission of anyunfair labor practices.Upon the entire record' in this case, from observationof the witnesses, and after due consideration of the briefsfiledby the General Counsel and the Respondent, theTrial Examiner makes the following.FINDINGS AND CONCLUSIONS21.THE ISSUESJames M. Oats and Dennis Smith were suspended fromemployment on August 22, 1969, until August 28, 1969,for their activities in connection with a petition reading:'General Counsel's motion to correct the record in certain respectstowhich no opposition has been filed, has been carefully considered,and is hereby granted In a certain number of instances in which testimonyisquoted herein minor corrections have been made and punctuationaddedAfter the close of the hearing, Respondent filed a motion, later amended,to admit as additional evidence certain timecards of employee JamesThurstonMcGuire, and information therefromGeneral Counsel filedmotions opposing the Respondent's requests Since there is no showingof any reason why these matters (which are submitted, apparently, solelyon the issue of credibility of General Counsel's witnesses, and not assubstantive proof) could not have been adduced when McGuire wasawitness, Respondent's motion is denied, and the proffered evidenceisrejected.To preserve the documents for the record, however, theyhave been marked and are received as follows Motion to Admit AdditionalEvidence as TX Exh 1, General Counsel's Opposition to Respondent'sMotion as TX Exh 2, Amended Motion to Admit Additional Evidenceand Affidavit in Support as TX Exh 3, and Opposition to AmendedMotion as TX Exh 4'Respondent submitted 18 proposed findings of fact in its briefThese are accepted only insofar as they are consistent with the findingsmade herein Specific reference to certain of these proposed findingsismade hereinafter185 NLRB No. 48 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD"We the people of Local 752 Feel that The union officals[sic]Are Not Doing There[sic] Job."The General Counselcontends that Oats and Smith were engaged in protectedconcerted activities in preparing and securing signaturesto this petition.It is further contended that Respondent,in suspending Oats and Smith,were acting,inpart, inenforcement of a work rule appearing in Respondent'semployee handbook,which rule General Counsel contendsis itself in violationof the Act. Thiswork rule reads:"The distribution of handbills within the plant is prohibit-ed."I he General Counsel further contends that certain interro-gation of Oats, Smith,and other signers of the petitionby Thomas J. McConnell,manager of industrial relations,and by Earl Whisenhunt,personnel manager,atRespond-ent's Texarkana facility, also violatedthe Act.Respondent contends that the work rule quoted abovedoes not violatetheAct,and though maintained duringthe period in issue, was not enforced,and, in any event,was not a factor in the suspensionof Oatsand Smith.It is asserted that Oats circulated the petition set forthabove between 7 a.m. (official starting time for the shift)and 10:30 a m.(beginning of a morning break or lunchperiod)and secured the signatures of four employees(Smith,McGuire, Jeter,and Parker)during that time, while thoseemployees were at their work stations,and also securedthe signatures of two employees(Cokerand Blankenship)while they were on"a paid break,"and one employee(Laney)while he was on"paid relief,"while that of anotheremployee, Harmon,was obtained during an unpaid lunchperiod.(Proposed Findings of Fact 1 and 2)It is furtherasserted that McConnell suspended Oats and Smith,pendingfurther investigation,"for violation of Article I, SectionB of the contract by circulating a petition derogatory tothe union leadership of company property and generalwork rules by circulating a petition on paid time" (ProposedFinding 9),which,itisstated,was affirmed to Smithand Oats at the time of their suspension,and to the Unionin writing thereafter. (Proposed Finding 11.)Article I, section b, of the collective-bargaining agreementbetween the Union and Respondent,referred to above,reads as follows:Any employee of the Company who violates any provi-sion of this Agreement or who acts in a mannernot in accord with the expressed purpose of this Con-tract,which is to promote cooperation and harmonywith respect to the mutual well-being of both parties,will be subject to disciplinary action The Companywill notify the Union in writing of any disciplinaryaction taken against Bargaining Unit employees.Respondent contends that it was justified in its actionand was not in violationof the Act insuspending Smithand Oats in the circumstances;that,in any event, theUnion and the Respondent negotiated a settlement of thematterwithin the procedures of the contract,and theBoard should not assert jurisdiction,that it did not engageinunlawful interrogation of its employees;and that itdid not violate the Act by maintaining the work ruleset out above.II.THE FACTSA. PreliminaryThe Union has represented the production and mainte-nance employees at Respondent'sTexarkana,Arkansas,plant since the latter part of 1964,and the parties havehad collective-bargaining agreements covering that unit sincethat time.Thereisno evidence of any antiunion animosityon the part of Respondent.According to the testimony of Robert McClendon,presi-dent of the Union at the time of the suspension of Smithand Oats, there had been two petitions circulated in thebargaining unit prior to August 22, 1969(all dates herein-after are in 1969,unless otherwise noted),which attackedthe Union leadership.These occurred after Smith resignedas secretary of the Union(in June or July). McClendonobtained one of these from employee McGuire, who toldMcClendon at the time that Smith was responsible forit.However,no other evidence indicates that Smith wasresponsible for that action.McClendon told Smith at thetime that if this occurred again he intended to take thematter to Respondent.Smith denies responsibility for anyprior petition.No attempt was made to establish responsibili-ty for the second petition.Respondent was apparently una-ware of these matters at the time they occurredB The August 22 PetitionDennis Smith testified that on the evening prior to August22, he prepared the petition involved in this matter(quotedabove in section I of this decision),and the followingmorning gave it to James Oats before work in the parkinglotadjacent to the plant about 6:30 a.m. Smith statesthat he signed the petition 'before he clocked in at 6.36that morning.Oats testified that he took the petition fromSmith and carried it into the plant lunchroom, wherehe signed it himself,and secured the signatures of McGuire,Jeter,Parker,Coker,and Blankenship before working hoursthatmorning.This testimony was corroborated by Jeter,Parker,andMcGuire,the latter called as a witness byRespondent Blankenship,who was also called as a witnessby Respondent,testified that he and Coker signed thepetition in the lunchroom during a paid morning break,which began at 10:30 a.m.Respondent argues that none of these witnesses,exceptBlankenship,were telling the truth,but in fact signedthe petition for Oats during work at their work stations.It is contended that this was possible because Oats hasconsiderable freedom of movement in the area in whichmost of these employees work.In support of its contention that the employees did nottestify truthfully,Respondent points to the following: (1)Although Smith's testimony indicates that he was the firstto sign,his name is third on the list' (2) From the time'The petition was written on a piece of yellow lined paper Asreceived in evidence it contains nine names,written one below theother with a line drawn in ink between the seventh and eighth namesA 10th name is scratchedoutThe orderof the names from top tobottom is James M Oats,James McGuire,D C Smith, R L Jeter,B R Parker,Dennis Coker,M Blankenship, J L Laney,W L Harmon COOPER TIRE &RUBBER CO235thatMcGuire and others clocked in that morning, Respond-ent arguesthatitstrainscredibility that these employeescould have signed the petition in the order indicated before7 a m. and still get to work on time. Critical to thisargumentisthe assumption that McGuire, who clockedin that morning at 6.54am, signedthe petition afterhe clocked in, and therefore Jeter, Parker, Coker, andBlankenship, (and possibly Smith), whose names appearunder that of McGuire could not have signed and gottentowork by 7 o'clock ° However, while the record showsthat most of the employees normally clock in before goingto the lunchroom in the morning before work, the practiceis clearly not universal or uniformly followed by the employ-ees. In particular, there is no evidence to show that McGuirefollowed such a practice, or in fact clocked in prior togoingto the lunchroom on August 22. There is the furtherpossibility that some of the employees who General Counselasserts signedthe petition before work that morning mightnot have been at their work stations at the stroke ofseven thatmorning.'In further support of the argument that the petitionmust have been signed at the employees' work stations,Respondent points to the evidence that Jeter, Coker, Blank-enship, and Parker (but not McGuire), in apparent apprehen-sion of retaliation by Respondent, agreedamongthemselvesthat they would, and they did, tell Respondent that theysigned the petition on the parking lot beforecoming into work, when questioned about this after Smith and Oatswere suspended on August 22. It is indicated that thoseasked even told the same story to Respondent's counselwhen questioned the day before the hearing began in thismatterFinally,Respondent adverts to the testimony of RogerMoore, present president of the Union who was then divisionchairman of the Union, who testified that he was in theplant lunchroom on themorningof August 22, from 6.30to 6 57, and that he did not recall seeing either Oatsor Smith there at that time. Moore agreed, however, thatitwould have been possible for Smith or Oats to havebeen in the lunchroom, without his seeing them.This evidence has been carefully considered, togetherwith the record as a whole, and I find it far from convincingthat the testimony of these employee witnesses was fabricat-ed.None of them, except Moore, Smith and Oats heardthe testimony of others before testifying himselfNonegave the impressionof deliberate falsehood at the timeof testifying, and, in fact, the general impression was thatthose who had told Respondent that the petition had been'The record shows that Jeter clocked in at 6 33, Blankenship at6 51, and Parker at 6 57 that morning It is not shown when Cokerclocked in Parker, who stated that he always went into the plant beforehe clocked in, testified that he signed the petition "right at seven o'clock "Parker states Oats and Smith were present Respondent asserts thatthis raises a conflict with Smith who testified that he was not presentwhen McGuire signed the petition'As to this, Respondent's brief asserts that "Respondent does notintend to make the argument to the Trial Examiner that these menengaged in union activity on company time by merely a few minutesas their own testimony would indicate," but rather insists that the entiretestimony of all of them on this point was "fabricated" (Br pp 8-9)signedelsewhere than in the lunchroom had abandonedthat position at the hearing because of the necessity totell the truth under oath.While there are some variances in the evidence (whetherSmith was in the lunchroom on August 22 as Parkerstates or not as Smith indicates; whether Smith signedthe petition first but on the third line, or whether hesigned third; whether Blankenship and Coker signed beforework in the lunchroom or during a paid break in thelunchroom), these do not mount to the status of proofthat the petition was signed at the employees' workstations,a fact of which no witness asserts direct knowledge. Itis further considered unnecessary to resolve the credibilityissues involved in these variances since, in any event, theyestablish that the employees involved signed the petitionin the lunchroom on nonwork timeThereisno issuebut that Laney signed the petitionin the lunchroom when he was on a paid lunch break,during which he was not expected to perform work, orthatHarmonsigned inthe lunchroom during an unpaidbreak. Though Blankenship testified otherwise it is indicatedthatOats, during the 10:30 morning break, was on anunpaid lunch period.While in the lunchroom, apparently about the time thatHarmon signed the petition, Shop Steward Barnes secureditfrom Oats by askingto signthe paper, and took itto Union President McClendon who was in the lunchroomMcClendon, after scratchingBarnes'name off the paperat the latter's request, took the document to IndustrialRelations Manager McConnell's officeC. TheSuspensionof Oatsand SmithAccording to McConnell, McClendon brought the petitionto him about 10:30 in the morning, and told him that"James Oats was distributing it in the factory and thathe didn't think it was right ... he said previous petitionshad been in the factory and he was getting tired of themalways going around, but he did not specifically requestany action be taken." McConnell testified that McClendontold him that he had obtained the petition in the lunchroomfrom Barnes, who had signed it and had requested thathis name be scratched off McClendon, in his testimony,statedmerely that he took the petition to McConnell,that the latter asked "who had it and who was carryingit," to which McClendon replied "that John Barnes hadgotten it from Jimmy Oats," after which there was nofurther discussion of the petition, that thenMcConnellsent word to Oats not to go back to work, but to remainin the lunchroom until McConnell sent for him.Later that day, Oats attended a meeting in McConnell'soffice, at which union representatives McClendon, Pierce,Barnes, and Jeter (who was a shop steward) were present,in addition to McConnell and Respondent representativeAllen.Oats, Jeter,McConnell, and McClendon testifiedconcerning this meeting The accounts are in conflict andwill be considered in material part below.Oatstestified that he was not called into the officeuntil shortly before 1 o'clock, at which time the followingoccurred: "Mr.McConnell told me that I had violatedcompany work rules and he showed them both to me 236DECISIONS OFNATIONALLABOR RELATIONS BOARDand read them to me and then he asked me was thatthe petition that I had circulated in the plant. I toldhim that I had the petition in the plant but I had notcirculated it at any work station, that I had it in thelunchroom but I didn't circulate it through the plant.Then he asked if I drew it up and had it all to myselfand I said not, that Mr. Dennis Smith had drawed itup and I was circulating it."On cross-examination, Oats asserted that he told McCon-nell that he had no help in circulating the petition, andthat though he had the petition on his person in thefactory, he did not distribute it in the factory, but onlyin the lunchroom and before work.Oats - further stated that he toldMcConnell that allof the signatures but the last two had been obtained beforeworking hours, and that the last two (and the one thathad been scratched off) had beensigned inthe lunchroom.According to Oats, McConnell drew the line on the paperwhich separates the first seven names from the last two.Oats specifically asserted that McConnell, during this meet-ing showed him the handbook and pointed out the ruleon page 15 prohibiting the distribution of handbills inthe plant as the work rule which Oats had violated.Upon prodding by McConnell, Oats agreed at this meetingthat his dissatisfaction with the Union stemmed in part,at least, from the unsuccessful handling of one of hisgrievances, but that other employees also felt that theyweren't being represented fairly, or properly, and "wantedto try to get some better representation "McConnelltestified first with respect to these mattersas an adverse witness for General Counsel and again, later,as a witness for Respondent. A synthesis of all his testimonyshows the following.McConnell states that when Oatscame to his office on this occasion, he "advised Mr. Oatsthat I had this petition in my possession and it has beenstated to me that he was circulating it out in the factory;he advised me yes [he] was." McConnell questioned Oatsclosely as to his purpose and motivation, to which, McCon-nellasserted,Oats replied that he had some problems,including a desire to secure "piecework jobs," and wantedto "get some help," that he didn't think he was "gettingthe representation I think I should."McConnell statedthat he advised Oats that assignment of this work wasa management function, and not a matter for the Union,and it appears suggested to Oats that Oats' problem washis failure to win a grievance which the Union had nottaken to arbitration, and indicated that Oats did not acceptthis "final decision," to which Oats said that this wasthe start of his problems, that he could abide by grievancedecisions which he thought dust, but as to those he thoughtunjust would "go as far as I can."McConnell testified, in his original testimony, that hethen said, "well, we feel you have taken this petition inthe factory on our time, it is not correct and you arein violation of Article I, Paragraph b which I read tohim at that time and since you are reported to us doingiton [company] time and being paid for it, we thinkyou are violating a general work rule also . . . if youdo things like this, to be safe, the best thing to do it[on]public property, on your own time. Then I askedhim, `Did you have any help in preparing this petition?'and he said that Dennis Smith wrote it; so I told himthat until I complete our investigation,Iwas suspending[him]."Under specificexaminationby the General Counsel,McConnell denied that he ever mentioned the "handbill"rule quoted above to Oats, Smith, or the Union in respectto this matter, or that Oats, in response to a questionfrom McConnell, told the latter that the first seven signatureswere obtained before working hours McConnell also denieddrawing theline onthe paper between the seventh andeighth names.During the course of his testimony for Respondent, uponbeing specifically asked whether anythingelsewas saidwith regard to the petition later in themeeting,McConnellrecalled that Union representativeBarneshad made a "state-ment to Mr. Oats that "Oats, you know you were doingit inthe factory, so why don't you admit it?," and thatthereafter, union representative Pierce had said, "Jimmy,you know that you were doing it and it is a clear cutviolation of the agreement, so why don't you admit it?"When McConnell testified that he didn't believe that Oatsanswered Pierce, and `my memoryis notclear as to exactlywhat he said to [Barnes],"counselthen suggested to McCon-nell that Oats "said to you, `Would I turnaround againand pull a petition inside the factory again;no sir, Ido not.' " McConnell agreed.'McClendon,who attended the meeting as president ofthe Union, testified that Oats admitted that he had beencirculating the petition, but did not say where. After hismemory was refreshed, from a document prepared byRespondent, McClendon recalled thatBarneshad accusedOats of circulating the petition "in the plant at the workstations,"which he asked Oats to admit According toMcClendon, Oats did not admit this, agreeing only thathe had circulated the petition.McClendon also recalledthatMcConnell told Oats that he was being suspendedfor violation of the collective bargainingagreement,assertingthatMcConnell "could have" told Oats that he had violatedthe "handbill" rule in the employees' handbook, but,McClendon stated, "I don't remember "Jetertestified thatMcConnell told Oats that he wasbeing suspended for violating the current contract andthe rule prohibiting distribution of handbills within theplant.From the above, and on the basis of the record inthis case, it is clear that priorto suspendingOats, McConnellhad no evidence that Oats had distributed the petitionin areas ofthe plant other than the lunchroom,and, asdiscussed hereinafter, did notsecureany such evidencethereafter.Nor did Oats admit any such activity. To theextent that the testimony of McConnell and McClendonis inconsistent with thesefindings, it isnot credited. Indeed,in spite of the contrary inference Respondent would drawfrom McConnell's account of themeeting,his testimonyOats, though vigorously denying that he had at this meeting admittedsecuring signatures at work stations or in the factory, agreed, on cross-examination, at one point that he "possibly could have" made a somewhatsimilar answer to Barnes Immediately prior, Oats agreed that he "probablysaid," in connection with being returned to work, that "if [he] didit over again, [he] would not do it in the same manner " COOPER TIRE & RUBBER CO237as a whole makes plain that the suspension of Oats wasbased on his activities in the lunchroom, and the factthat some of the employees were on a paid break at thetime.Thus,McConnell felt it sufficient that Oats haddistributed the petition "in the factory," and made, noattempt during the meeting to ascertain from Oats whethersuch activity occurred in work areas. McConnell testifiedthat it was his position that it was a "violation of thecompany rules" for an employee to circulate a petition"anywhere within the physical plant of [Respondent], wheth-er it be in a lunchroom or . . in a work area," ata time "he is receiving pay from the company." McConnellagreed "that is what [he] was referring to" when he spokeof activity occurring "out in the factory." He further agreedthat he did not "ever receive any evidence that the petitionwas signed in work areas."'As set forth above, the testimony is also in conflictas to whether, in this meeting, McConnell told Oats thathis activity was in violation of the rule against distributionof handbills in the plant. McConnell's testimony that hedid not specifically mention this rule, but rather reliedupon unspecified "general work rules," was not persuasive,particularly his contention, when pressed on cross-examina-tion, that though unpublished, such "general work rules"could be gleaned from job descriptions maintained byRespondent.McConnell was further notably evasive whenasked specifically whether the suspension of Oats and Smithwas not,in fact, based on the handbill prohibition rule.Further, McConnell testified that when a Board investigatorasked him, in connection with the "general work rules"assertedly violated by Oats and Smith, what rules McConnellconsidered "may apply," McConnell himself advised theinvestigator that "We have one on handbills and we haveone on getting prior notice to post notices on our plantbulletin board." It is thus found that whether or not specificreference to the rule was made in the meeting with Oats(and I am persuaded that it was), McConnell relied insubstantial part upon this rule in suspending Oats.'After Oats was suspended, Smith was called into McCon-nell's office, and upon Smith's admission that he had pre-pared the petition,McConnell advised Smith that he wasas much responsible for the petition as Oats and suspendedhim also.McConnell made no effort to ascertain whereor when Smith had prepared or signed the petition.D. Respondent's Investigationof thePetitionAfter thesuspensionof Oats and Smith, McConnellascertained from employees Laney and Harmon that theyhad signed the petition in the lunchroom, the former ona paid lunchbreak, the latter on an unpaid break.McConnell requested Whisenhunt, the plant personnelmanager, to ascertain where and when the other employeeshad signed the petition. Whisenhunt interviewed employeesJeter, Parker, Coker, and Blankenship. Thereisa disputeas to whether this occurred on Friday, August 22, asclaimed by witnesses for the General Counsel, or the follow-ingMonday or Tuesday, as claimed by McConnell andWhisenhunt. However, the exact date is notmaterial. Itisnot disputed that Whisenhunt told these employees thathe was "investigating the situation to determine what thereal facts were in regard to Mr Smith and Mr. Oats,that thiswas nota situation where they would be injeopardy in their jobs . . . disciplinary action was notcontemplated;itwasdust an investigative inquiry " Jeter,Parker and Blankenship told Whisenhunt that they signedon the parking lot before work; Coker apparently toldWhisenhunt that he had signed the petition off Respondents'property.According to McConnell, Whisenhunt reportedthat the employees whose names appear above the lineon the paper (which admittedly had then been drawn)had signed on the parking lot or on breaktime, beforelunch.It isfound that Whisenhunt reported to McConnellthe details of hisinvestigationas set forth above.On August 25, 1969, Respondent advised the Unionby letter that Smith and Oats had been suspended "foran infraction of general work rules and violation of ArticleI, paragraph b of the . Agreement."'McConnell testified that Oats was suspended for distributing thepetition "on time we were paying him for," and even "if he was doingiton break time, he was doing it on time we were paying him for"McConnell was of the opinion, manifestly, that Oats had no right toengage insuch activity on paid break time, as he testified he latertold a Board investigator'This conclusion has been reached independently of McConnell'saffidavit given to the investigator for the Board, which also stronglysupports this findingMcConnell testified that the statements in theaffidavit were true, though it did not contain his complete conversationwith the investigator in the affidavit McConnell indicated, indeed, inconnection with the bulletin notice posting rule, that he consideredthat the circulation of "any type of petition" on Respondent's property"during a work shift," either "before they started to work or on breaktime," to be prohibited unless prior approval was secured from RespondentMcConnell testified that this statement had no reference to Oat's action,but this does not seem consistent with his testimony referred to inthe text aboveAt the hearing, Respondent indicated that this affidavit was givenin course of settlement of the issues The record is clear, however,that the statement was given in the course of investigation of the chargeagainst Respondent and before complaint was issued Nor is it materialthat Respondent's counsel was not present when the affidavit was takenSeeCrown Imports Co, Inc163 NLRB 24, CfSinger Company,176NLRB No 149E. Reinstatementof Smithand Oats; Processingof theirGrievanceSmith and Oats were reinstated on August 28 and fileda grievance on that date asserting that they had been"unjustly suspended August 23, 25, 26, 27, 1969," andrequested reinstatement and pay for time lost. The grievancewas processed through the third step in the grievanceprocedure, during which time Respondent offered to paySmith and Oats for two days of their suspension. Thiswas rejected by Oats and Smith.In accordance with contract requirements, Respondentnotified the Union at the third step of the grievance proce-dure, in writing, of its position with respect to the grievance,as follows:As per the company's letter of August 25, 1969, Mr.Oats and Mr. Smith were suspended August 22, 1969,for an infraction of general work rules and a violationof Article I, paragraph b. of the current Company-Union Agreement. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDSpecifically, they were actively distributing a petitionon company property derogatory to the current LocalUnion Officials. This action was investigated by thecompany upon advice from Local Union Officials thatthis action was being done on company propertyUpon investigation, Mr Oats and Mr. Smith admittedto being engaged in this activity.It is the opinion of this company that any employeeengaging in such activity is contributing to the disrup-tion of the contractual procedures set forth to solveproblems by casting doubt on the ability of the electedUnion Officials with whom the company must workfor the well being of both parties. This action hampersthe contractual responsibilitiesTheir action was not in accord with the expressedpurpose of our contract in that it was not designedto promote cooperation between the parties.The discipline was just and reasonable.Thereafter, at a meeting of the union membership, itwas voted not to take this grievance to arbitration Itisundisputed that Roger Moore, then president of theUnion, approached Smith and Oats offering to continueto seek a settlement from Respondent. Moore states thatSmith said he would appreciate anything Moore coulddo for him. Smith asserts he doesn't remember. On theother hand, Oats states that he told Moore he wouldnot take less than full restitution.Moore did not testifyto Oats' response.Moore secured a written agreement from McConnellto pay the two days' pay previously offered. AccordingtoMoore, when he presented the agreement to Smithand Oats, they refused to sign, Oats stating that their"labor man" had told them not to Smith and Oats denythat the agreement was presented to them by Moore. Itappears that the agreement was not carried out.IIIANALYSIS AND CONCLUSIONSIthasbeen long settled that employees on nonworktime(though paid) may solicit others to engage in orrefrain from union activity, or other activities protectedunder Section 7 of the Act, though such solicitation occurson company property. It is further clear that the distributionof literature relating to such purposes on plant premises,but in nonwork areas and on nonwork time is a protectedactivity.A no-solicitation, no-distribution rule broad enoughto restrain employees in the exercise of these rights, evenif originally promulgated for another purpose, violates theAct, in the absence of special circumstances justifying sucha rule. SeeStoddard-Quirk Manufacturing Co.,138 NLRB615; see also,Jas.H.Matthews & Co. v. N.L.R.B.,354F.2d 432 (C.A. 8), and cases cited;N.L.R.B. v AmericanCoach Company,379 F.2d 699 (C.A. 10)' It follows that'Respondent citesN.L.R B v Shawnee Industries, Inc.,333 F 2d432 (C A 10) in support of its argument that the promulgation ofan over-broad no-solicitation, no-distnbution rule, apart from its applica-tion, does not constitute a restraint upon the exercise of employee rightsunder the Act This is rejected for the reasons set forth inJasHMatthews & Co v NL R B, supra,see alsoNL R B v Mid-StatesMetal Products,Inc., 403 F 2d 702 (C A 5)Respondent's rule prohibiting the distribution of handbillson Respondent's property, without distinction as to timeor place, with no special justification for such rule shown,and particularly in light of Respondent's interpretationand application of such rule, constitutes interference,restraint,and coercion of employees in the exercise oftheir rights under the Act, and Respondent, by promulgatingand maintaining such rule has engaged and is engagingin conduct in violation of Section 8(a)(l) of the Act.It is also quite clear that, in the absence of specialcircumstances, an employer may not prohibit or restrainemployees from engaging in activities on nonwork time(and in nonwork area, if distribution of literature is involved)designed to effect a change in the representation of theemployees.N.L.R.B. v. Glenn Berry Manufacturers, Inc.,422 F.2d 748 (C.A. 10);N.L.R.B. v. E.W. BuschmanCo., 380 F.2d 255 (C.A. 6). The Respondent argues, howev-er, in respect to the suspension of Smith and Oats forsuch activity, that it was merely acting in enforcementof the provision of the contract between the Union andRespondent stating that "Any employee who violates anyprovision of this Agreement or who actsin a mannernot in accord with the expressed purpose of this Contract,which is to promote cooperation and harmony with respectto the mutual well being of both parties will be subjectto disciplinary action " Respondent contends that any rightof the employees to engageinantiunionactivitiesonRespondent's property was thereby waived by the Union,which is their representative." Respondent asserts that topermit the circulation "in the factory itself on workingtime of a petition derogatory to the current union leadershipwould have undermined the confidence of the Union inRespondent's good faith; and . . . would inevitably haveled to a deterioration of the collective bargaining processbetween Respondent and the Union." (Br. p. 15) Thereare a number of difficulties with this contention, not theleastof which, as has been noted, is the fact that theactivity involved, although occurring on paid time as tosome employees, was engaged in almost entirely, if notaltogether, on nonwork time, and completely in nonworkareas.To the extent that Oats' activity before work mayhave infringed on working time, this was minimal, seeN.L.R.B. v. Glenn Berry, supra,and is not asserted hereinby Respondent as justifying Respondent's action. Indeed,so far as the record shows, McConnell suspended Smith10There has been considerable litigation as to whether a union cancontract with an employer to prohibit employee activities on companydesigned to change the employees' representation, even though carriedon at nonwork time and at proper places The Board has held thatsuch prohibition violates the Act The Courts have split, the Fifth andTenth Circuit Courts of Appeal enforcing the Board's orders, while theSixth and Seventh Courts of Appeal have denied enforcement SeeNL.R BvMid-StatesMetal Products, Inc, supra, NL R B v Glenn Berry Mfrs,Inc, supra. Armco Steel Corp v NLR B,344 F 2d 621 (C A6),GeneralMotors Corp v N.LR.B,345 F 2d 516 (C A6),NLRB v GaleProducts,337 F 2d 390 (C A 7) In each of these cases, however,(except theGlenn Berrycase) the no-solicitation clause involved wasdefinite and preciseRespondent concedes that the contract provisionin the present matter "is substantively different in purpose and effect "(Brp15)On the other hand, there is language in the bargainingagreement in theGlenn Berrycase very similar to that in the instantmatter COOPER TIRE & RUBBER CO239without any evidence that he had engaged in any activityon Respondent's property.Moreover,it isfar from certain that the contract provisionrelied upon may properly be read as a proper prior restrainton the right of employees to criticize their union leadershipand petition for its change while the employees are onRespondent's property. Even if such immunization of theUnion from criticism were permissible, a clearer and moreprecise prohibition would be required to negate so fundamen-tala right of employees As the Board and the courtshave frequently held, a waiver of statutory rights willnot be lightly inferred, "there must be a clear and unmistaka-ble showing that the waiver occurred " See, e.g., J. C.Penny Company,161 NLRB 69, and case cited.We are not here concerned with whether Oats and Smithwere right or wrong in their attack on the union leadership.While employees in a bargaining unit, like members ofany democratic institution, may be required to accept therepresentation selected by the majority even against theirwill, fundamental to the rights of any such minority ina democratic society (including dissidents in a union) isthe right to work for a change in their representation,in anorderlymanner and at times and places reasonablefor such activities.Without such right representative democ-racy can hardly survive. The activities of Smith and Oatswere carried on in an orderly manner and at times andplaces permissible for such conduct. There is no showingthat their activities interfered with Respondent's operations.On the basis of the above, and the record as a whole,it is found that Smith and Oats, in preparing and solicitingsignatures to a petition seeking changes in the union leader-ship representing the employees, were engaged in activitiesprotected by the Act, and that Respondent, without justifica-tion, suspended Smith and Oats solely because of theirprotected activities, thereby engaging in conduct in violationof Section 8(a)(1) of the Act Since Respondent's discrimina-tion against them was based upon their union activity,Respondent also thereby violated Section 8(a)(3) of theAct. SeeN.L.R.B. v Glenn Berry, supra."In finding that Respondent violated the Act by suspendingSmith and Oats, I have carefully considered Respondent'scontention that the Board should decline jurisdiction overthismatter, on the ground that "the dispute herein wassettled in accordance with the grievance procedure estab-lished by the collective bargaining agreement," and haveconcluded, upon the entire record, that there is no properbasis for deference by the Board in this case to the operationof the grievance procedure. Quite apart from very substantialquestions as to whether the conduct of Smith and Oatsactually violated the Agreement, it is manifest that theUnion and the Respondent at no time, in the processingof the grievance, ever came to grips with the issue here" Respondent's discrimination against Smith and Oats clearly tendedto encourage employees to "join, retain membership, or stay in goodstanding" in the Union in violation of Sec 8(a)(3) of the ActRadioOfficers' Union v NLR B, 347 U S17, 39-42While the complaintalleges only that Respondent's action "discouraged" membership, it isnot considered necessary to discuss the distinction here, since Respondent'sactions' againstSmith and Oats and its defense of those actions werefully litigated, and may properly be decided hereCf NL R B v ThompsonTransport Company, Inc.,421 F 2d 154 (C A 10)presented:the statutory rightof thetwo employees toengage in the activities for whichtheywere disciplinedNor do I think deference is warranted by the Union'sacquiescence in Respondent'soffer of settlement, whichSmith and Oats had previously rejected and continuedto reject,and which was never effectuated.General Counsel,however,makes no convincing casethatRespondent violated theAct byits interrogation ofemployees concerning the activities of Smith and Oats inthe circumstances presented here. Respondent was clearlywithin its rights in investigating the complaint made bythe Union,with proper safeguards to assure the employeesthat there would be no reprisals.These safeguards appearto have been carefully followed.Thereisno claim thatthe employees were denied proper representation at theseinterviews or that the circumstances were otherwise improp-er. It will be recommended that the allegations that Respond-ent violatedtheAct byinterrogation of employees, onor about August 22, be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within the meaningof Section 2(5) of the Act, which at all times materialhas been and continues to be the exclusive representativeof Respondent's employeesin anappropriate unit withinthe meaning of Sections 9(a) and (b) of the Act.3.By the acts and conduct found herein to be unfairlabor practices in violation of the Act, Respondent hasengaged and is engaging in violations of Section 8(a)(1)and (3) of the Act.4.Respondent did not engage in a violation of theAct by interrogation of employees on or about August22, 1969,as alleged inthe complaint.THE REMEDYIthaving been found that the Respondent has engagedin unfair labor practices in violation of Section8(a) (1)and (3) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Itwill be recommended that Respondent make wholeDennis Smith and James Oats for any loss of pay andrestore to them any other rights or benefits they mayhave suffered by reason of their suspension from workfrom August 22, 1969, to August 28, 1969, with interestthereon at the rate of six percent per annum, and thatany record of discipline or suspension of these employeesfor circulation and solicitation of signatures for a petitionin respect to the Union on August 22, 1969, be removedfrom Respondent's records.Itwill also be recommended that Respondent rescindor modify its rule prohibiting distribution of handbills oncompany property to make clear the right of employeesto engage in union activities on nonwork time and todistribute union literature on nonwork time in nonworkareas. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in this case,it isrecommended that Respondent, Cooper Tire and RubberCompany, Texarkana, Arkansas, its officers, agents, succes-sors, andassigns, shall:1.Cease and desist from:(a)Suspendingorotherwisediscriminatingagainstemployees for engaging in activities involving their rightto self-organization,to form, join, or assist labororganiza-tions,to bargain collectively through representatives of theirown choosing, or because they engage in other concertedactivities for the purpose of collectivebargainingor othermutual aid or protection, or because they refrain fromany or all such activities, except to the extent that anysuch right may be affected byan agreementrequiringmembership in a labororganizationas a condition of employ-mentas authorizedin Section8(a)(3) of the Act.(b) Promulgating,maintaining,or enforcing rules prohibit-ing solicitation of employees on its plant premises on non-work time, or distribution of literatureon itsplantpremiseson nonworktimeand in nonworkareas,by employeesfor the purposes protected by Section 7 of the Act.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsguaranteedby Section 7 of the Act.2 Take the following affirmative action which it is foundwill effectuate the purposes of the Act:(a)Make whole Dennis Smith and James Oats for anyloss of pay suffered and restore to them any other rightsor benefits they may have lost by reason of their suspensionfrom work from August 22 to 28, 1969, with interestthereon at the rate of six percent per annum.(b)Remove from Respondent's records any records ofthe discipline or suspension of Dennis Smith and JamesOats for circulation of and solicitation of signatures fora petition in respect to the Union on August 22, 1969.(c)Rescind or modify its rule prohibiting distributionof handbills on company propertyas setforth in sectionV of thisDecision.(d)Preserve and make available to the Board or itsagents,upon request, the records necessary to determinethe effectuation of this order.(e)Post at its plant in Texarkana, Arkansas copies ofthe attached notice marked "Appendix."" Copies of saidnotice,on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's repre-sentative,shall be posted by it immediately upon receiptthereof, and bemaintainedby it for 60 consecutive days" In the event no exceptions be filed as provided by Sec 102 46of the Rules and Regulations of the Board, the findings, conclusions,recommendations, and Recommended Order herein, shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and order, and all objections theretoshall be deemed waived for all purposes In the event that the Board'sOrder be enforced by a judgment of a United States Court of Appeals,thewords in the notice reading "Posted by Order of the NationalLaborRelationsBoard" shall be changed to read "Posted pursuant toa Judgment of the United States Court of Appeals enforcing an Orderof the National Labor Relations Board "thereafter, in conspicuous places including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material(f)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that allegations of unfairlabor practices in the complaint except for the unfair laborpractices found herein be dismissed" In the event that this Recommended Order he adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector in writing within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewith"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend you from work or otherwisediscriminate against you because you engage in unionactivities or other concerted activities relating to yourworking conditions on company property on nonworktime, or distribute written material for those purposeson company property on nonwork time and in nonworkareas.WE WILL NOT make or enforce any rule whichwill forbid you from engaging in this kind of activity,and we will rescind any rules presently in effect whichforbid these activities.WE WILL NOT engage in any conduct of a likeor similar character which interferes with, restrainsor coerces you in the exercise of rights guaranteedyou in Section 7 of the National Labor RelationsAct.WE WILL make Dennis Smith and James Oats wholefor any loss of pay and restore to them any rightsor benefits which they lost as a result of their suspensionfrom work from August 22 to 28, 1969COOPER TIRE& RUBBERCOMPANY(Employer)DatedBy(Representative)(Title)and must not be defaced byThisisanofficial noticeanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 3507Federal Building, 700 West Capital Avenue, Little Rock,Arkansas 72201, Telephone 501-372-5512.